Case 2:20-mc-00170-KSH Document 2-2 Filed 04/06/21 Page 1 of 5 PageID: 19




                      EXHIBIT B
           Case 2:20-mc-00170-KSH Document 2-2 Filed 04/06/21 Page 2 of 5 PageID: 20


Danielle Pierre

From:               Danielle Pierre
Sent:               Tuesday, November 24, 2020 6:29 PM
To:                 'Sheldon Gopstein'
Cc:                 aekstein@dbsnynj.com; sposen@dbsnynj.com; Dafney Stokes; Tabitha Luc
Subject:            RE: KeyBank v. Direct Building
Attachments:        28 Order for Default Judgmennt .pdf; 1 NJ Domesticated Judgment.pdf

Follow Up Flag:     Follow up
Due By:             Friday, December 4, 2020 3:30 PM
Flag Status:        Flagged


Thank you.

Please find attached a copy of the Judgment entered in New York and later domesticated to New Jersey.

Best,
Danielle




Danielle Pierre | Associate | Wong Fleming

821 Alexander Road, Suite 200 | Princeton, NJ 08540
Phone: 609.951.9520 | Fax: 609.951.0270

www.wongfleming.com

IRS Circular 230 disclosure: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S.
federal tax advice contained in this communication (including any attachments) is not intended or written to be used, and
cannot be used, for the purpose of (a) avoiding penalties under the Internal Revenue Code or (b) promoting, marketing or
recommending to another party any transaction or matter addressed herein.

THIS ELECTRONIC MAIL TRANSMISSION AND ANY ATTACHMENTS MAY CONTAIN PRIVILEGED, CONFIDENTIAL, OR
PROPRIETARY INFORMATION INTENDED ONLY FOR THE PERSON(S) NAMED. IF THE READER OF THIS MESSAGE IS NOT
THE INTENDED RECIPIENT OR THE AUTHORIZED REPRESENTATIVE OF THE INTENDED RECIPIENT, YOU ARE HEREBY
NOTIFIED THAT ANY DISTRIBUTION, COPYING, OR DISCLOSURE OF THIS COMMUNICATION IS STRICTLY PROHIBITED

From: Sheldon Gopstein <sg@gopsteinlaw.com>
Sent: Tuesday, November 24, 2020 1:25 PM
To: Danielle Pierre <DPierre@wongfleming.com>
Cc: aekstein@dbsnynj.com; sposen@dbsnynj.com; Dafney Stokes <dstokes@wongfleming.com>; Tabitha Luc
<tluc@wongfleming.com>
Subject: RE: KeyBank v. Direct Building

Yes I represent Direct Building Products. Let me review with the client and get back to you next week. Meanwhile
kindly forward copies of the judgment(s) you are referencing. Thank you.

                                                           1
          Case 2:20-mc-00170-KSH Document 2-2 Filed 04/06/21 Page 3 of 5 PageID: 21


Sheldon Gopstein
Law Office of Sheldon H. Gopstein, Esq.
2 Park Avenue, 20th Floor
New York, NY 10016
tel. (212) 363-2400
fax (212) 363-3313
email: sg@gopsteinlaw.com
website: www.gopsteinlaw.com


From: Danielle Pierre <DPierre@wongfleming.com>
Sent: Tuesday, November 24, 2020 9:59 AM
To: Sheldon Gopstein <sg@gopsteinlaw.com>
Cc: aekstein@dbsnynj.com; sposen@dbsnynj.com; Dafney Stokes <dstokes@wongfleming.com>; Tabitha Luc
<tluc@wongfleming.com>
Subject: KeyBank v. Direct Building

Good morning Mr. Gopstein,

My name is Danielle Pierre and I am an Associate here with Wong Fleming. My understanding is that you corresponded
previously with our Partner, Dafney Stokes. First, to confirm, do you still represent Direct Building Products Corp.? And
also, do you serve as counsel to GPX Building Products, LLC?

I am reaching out today because, as you are aware, we were unable to come to a resolution of this matter and KeyBank
remains interested in pursuing collection. To that aim, we initially sent out Notices of Deposition to the parties in this
matter, including GPX Building Products, as they were the party making payments on the accounts for a
time. Understanding that this is the holiday season, I would like to request from you dates and times you and your
clients are available for post‐judgment debtor’s examinations. Please let me know some dates of availability. I can be
reached via email or at your office at (609) 951‐9520.

Thank you,
Danielle




Danielle Pierre | Associate | Wong Fleming

821 Alexander Road, Suite 200 | Princeton, NJ 08540
Phone: 609.951.9520 | Fax: 609.951.0270

www.wongfleming.com

IRS Circular 230 disclosure: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S.
federal tax advice contained in this communication (including any attachments) is not intended or written to be used, and
cannot be used, for the purpose of (a) avoiding penalties under the Internal Revenue Code or (b) promoting, marketing or
recommending to another party any transaction or matter addressed herein.

THIS ELECTRONIC MAIL TRANSMISSION AND ANY ATTACHMENTS MAY CONTAIN PRIVILEGED, CONFIDENTIAL, OR
PROPRIETARY INFORMATION INTENDED ONLY FOR THE PERSON(S) NAMED. IF THE READER OF THIS MESSAGE IS NOT
THE INTENDED RECIPIENT OR THE AUTHORIZED REPRESENTATIVE OF THE INTENDED RECIPIENT, YOU ARE HEREBY
NOTIFIED THAT ANY DISTRIBUTION, COPYING, OR DISCLOSURE OF THIS COMMUNICATION IS STRICTLY PROHIBITED
                                                             2
 II                                                              I   I                                            Ill   I   '   1111




               Case
                Case2:20-mc-00170-KSH
                      2:20-mc-00170-KSH Document
                                         Document2-2
                                                   1 Filed
                                                     Filed 10/02/20
                                                           04/06/21 Page
                                                                    Page 14 of
                                                                            of 15 PageID:
                                                                                  PageID: 122

      AO 451 (Rev. 12/12) Clerk's Certification of a Judgment to be Registered in Another District


                                               UNITED STATES DISTRICT COURT
                                                                                 for the
                                                                 Southern District of New York

                    KeyBank National Association                                     )
                                   Plaintiff                                         )
                                     V.                                              )               Civil Action 1'.o. 20-cv-559
         Direct Building Products Corp. and Yoel D~~n__                              )
                                  Defendant                                          )


               CLERK'S CERTIFICATION OF A JUDGMENT TO BE REGISTERED I~ ANOTHER DISTRICT


                J certify that the attached judgment i; a copy of a judgment entered by this C\IWt                              \)0    (datej   07/02/2020

              I also certify that, as appears from this court's records, no motion listed in Fed. R. App. P. 4(a)(4)(A) is pending
      before this court, the time for appeal has expired, and no appeal has been filed or, if un,~ "as filed, it is no longer
      pending.


       Date:
                                                                                                     CLERKOFCOuR'.l




                                                                                                               Signature !!( Cl




II
II
                                           I   I                            Ill I I   1111   ''I
     Case
     Case2:20-mc-00170-KSH
          2:20-mc-00170-KSH Document
                            Document2-2
                                     1-1 Filed
                                         Filed04/06/21
                                               10/02/20 Page
                                                        Page51of
                                                              of51PageID:
                                                                  PageID:23
                                                                          2
               Case 1:20-cv-00559-1::R Document 28 Filed 07/02/20 Pa~e 1 of 1




                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK
                                                                                               '
                                                                                               i

       KEYBANK NATIONAL ASSOCIATION,                  Civil Action No.: I :20-cv-559-~R

                              Plaintiff,              ORDER FOR DEFAULT JUJGMENT
                                                      AGAINST DEFENDANTS D~CT
                v.                                    BUILDING PRODUCTS CORP., AND
                                                      YOELDEEN
       DIRECT BUILDING PRODUCTS CORP.,
       and YOEL DEEN,

                              Defendants.



             This action having been commenced on January 23, 2020, by the filing of the Summons

      and Complaint, and a copy of the Summons and Complaint having been served upon Defendants

      Direct Building Products Corp., and Yoe! Deen, on February 18, 2020, and proof of service thereof
                                                                                                   /.'

      having been filed thereafter with the Court, and Defendants having not answered the Complaint

      and the time for answering having expired, it is:

             ORDERED, ADJUDGED, AND DECREED: That the Plaintiff have judgmertt against

      Defendants Direct Building Products Corp., and Yoe! Deen, in the amount of $514,568.51, plus

      statutory post-judgment interest.



                                                                  So Ordered.



                                                                       /
                                                                      //




                                                                  Hon. Edgardo Ramos, U.S.D.J.




II
